t c memo united_states tax_court glen b silver petitioner v commissioner of internal revenue respondent docket no filed date glen b silver pro_se kevin m murphy for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively respondent also determined that petitioner was liable for additions to tax of dollar_figure and dollar_figure under sec_6651 and dollar_figure and dollar_figure under sec_6654 for those years respectively because petitioner did not raise any bona_fide dispute with respect to the amounts determined by respondent the only issue for decision is the appropriate amount of a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner resided in new york at the time that he filed his petition during the years in issue petitioner was employed by lsi logic corp petitioner received wages of dollar_figure in and dollar_figure in from lsi logic corp those wages were reported to the internal_revenue_service irs on forms w-2 wage and tax statement during petitioner received a distribution from charles schwab trust co trustee in the amount of dollar_figure that distribution was reported to the irs on form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc petitioner failed to file federal_income_tax returns for and based on reports received from lsi logic corp and charles schwab trust co trustee and other third-party payers respondent made the determinations set forth in the notices of deficiency petitioner filed two prior cases in this court and one subsequent case docket no involved petitioner’s federal_income_tax liability for and in an oral opinion rendered date the court sustained deficiencies and additions to tax under sec_6651 and sec_6654 for each of those years in addition the court stated i am also granting the government’s motion for a penalty under sec_6673 as i did yesterday i will make it in the relatively low amount of dollar_figure but noting that the court’s official records show that mr silver has filed a case docketed in the ‘04 year i urge him to reconsider any positions he takes that may result in an increase in penalties for making similar arguments in that case when it’s called next year about this time the reference to yesterday was to the court’s oral opinion rendered on date in docket no 15785-02l a case in which petitioner contested collection efforts with respect to his tax_liability for and the court in docket no 15785-02l explained that petitioner’s arguments in that case were frivolous and the court granted a motion for sanctions under sec_6673 in the amount of dollar_figure opinion in the petition in this case petitioner alleged that he did not receive any taxable_income from any taxable source or activity during the year sec_2001 and sec_2002 petitioner also alleged that he would be entitled to deductions allowances and credits but he did not specify the nature or amounts of any such items in his trial memorandum petitioner identified the issue as whether the petitioner received the income alleged in the statutory notices of deficiency he argued that the government had the burden of proving unreported income petitioner did not identify the nature or amount of any deductions to which he might be entitled at the time of trial petitioner relied on his view of the government’s burden_of_proof petitioner declined to testify at the trial his failure to produce evidence is a ground for dismissal or for determination of the affected issues against him rule b at the trial respondent presented the records of lsi logic corp and the charles schwab trust co trustee concerning payments made to petitioner during and those records were authenticated by declarations from the custodians of the records of each of the payers although petitioner objected to the records the records were received pursuant to rule sec_803 and sec_902 federal rules of evidence and u s c section declarations under penalty of perjury respondent also introduced certificates of official record under seal consisting of forms certificate of assessments payments and other specified matters for and and an information returns master_file transcript for the tax_year sec_2002 and sec_2001 for petitioner those records were received over petitioner’s objection under rule sec_803 sec_803 and sec_902 federal rules of evidence petitioner has failed to present any reasonable dispute with respect to any item included in the notices of deficiency for and in these circumstances respondent was entitled to rely on the third-party information see sec_6201 117_f3d_785 5th cir petitioner had the burden of identifying and proving any deductions to which he might be entitled see eg 512_f2d_882 9th cir affg tcmemo_1972_133 he failed to do so and has not shown that respondent’s determination is in any way erroneous the forms also satisfy respondent’s burden of production with respect to the additions to tax in issue see sec_7491 116_tc_438 sec_6673 provides sec_6673 sanctions and costs awarded by courts a tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure petitioner did not specify in this case his theory why his wages and other income are not taxable all of the items included in respondent’s determination of income are identified as gross_income in sec_61 and taxable under sec_1 and arguments that wages are not taxable_income in whatever form they appear have been repeatedly and resoundly rejected in innumerable cases leading to sanctions against taxpayers at the trial and appellate levels see eg 791_f2d_68 7th cir 770_f2d_17 2d cir respondent has asked for a penalty in the maximum amount of dollar_figure in this case because despite warnings a year earlier petitioner continued to maintain the same frivolous positions and to impose extra burdens on respondent in securing evidence that should have been stipulated by petitioner the purpose of sec_6673 is to deter litigants from pursuing frivolous and dilatory claims that impose needless costs on the courts and on respondent see eg coleman v commissioner supra pincite 82_tc_403 considering prior notice to petitioner that his claims were frivolous and the amounts involved respondent’s motion for sanctions will be granted and the maximum penalty under sec_6673 in the amount of dollar_figure will be awarded to the united_states we take judicial_notice that petitioner has filed a fourth petition in this court docket no needless to say if he pursues the same arguments in that case he may expect an additional penalty under sec_6673 to reflect the foregoing an appropriate order and decision for respondent will be entered
